 ROGERS BROTHERS WHOLESALERSRogers Brothers Wholesalers and OR,Chemical andAtomic Workers International Union and its Local4--243,AFL-CIO. Cases 23-CA-5143 and 23-CA-5143-2June 2, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn January 17, 1975, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and the General Counselfiled exceptions with a brief in support thereof andan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision 1 in light of the exceptions andbriefs 2and has decided to affirm the rulings,fmdirlgs,3 and conclusions4 of the AdministrativeLaw Judge and to adopt his recommended Order asmodified herein.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,,Rogers Brothers Wholesalers, Beaumont, Tex-as, its officers,agents, successors,and assigns, shalltake the action set forth in the said recommendedOrder, as herein modified:1.Delete paragraph 1(b) and add the following asparagraphs 1(b) and (c):"(b) Discriminatorily enforcing any no-solicitationrule by prohibiting union solicitations on workingtime while permitting employees to solicit and talkagainst a union on working time."(c) In any other manner interfering with, restrain-ing, or coercing their employees in the exercise oftheir rights to self-organization,to form, join, orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, toengage inany other concerted activities for thepurpose of collective bargaining or other mutual aidor to refrain from any or' all such activities."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.218 NLRB No. 191431We note the following inadvertent errors in the attached Decisionwhich,however,do not affect the conclusions reached:In sec. III, thirdparagraph,the consent election was to be held on June 25, 1974, not 1975,and in the portion of sec. III captioned"The Dischargeof Aaron Cole,"seventhparagraph,fourth sentence,the date of the "Individual PersonnelRecord" was6/5/74, not 6/5771.2Respondent,in its exceptions to the attached Decision,cited the TexasPenalCode and includeda newspaper clipping which it clamps supports itsposition that Mane Cash used improper language calculated to disturb theother employeesThe GeneralCounsel argues that neither of these wasentered into evidence during the hearing and they should be disregarded bythe Board These matters are not properly made a part of the record herein,and, furthermore, they wouldadd nothing to the record which would assistus in reaching our decision.3The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91NLRB544 (1950),enfd.188 F.2d362 (C.A.3, 1951).We havecarefully examined the record and find no basis for reversing his findings.We do notadopt or relyupon sec. III, fourth paragraph, of theAdministrative Law Judge'sDecision insofar as it refers to"the customary`spontaneous'formation"of an antiunion employee committee, thusimplying that its origins were of doubtful validity. There is no evidence tosupport this possibility and no issue as to the legality of the committee or itsactivities.4 In the absence of exceptions thereto, we adopt,pro forma,theAdministrative Law Judge'srecommendation to dismiss the complaintinsofar as it alleged that the Respondent violatedthe Act bydischargingRejenia Cagle.5TheAdministrativeLaw Judge found,and we agree, that theRespondent discriminatorily enforced a no-solicitation rule, therebyviolating Sec. 8(ax 1) of theAct, and wefind meat in the General Counsel'sexception to the failure to provide a specific and adequate remedy for thisviolationAccordingly,we shall modify the Order as requested.Further, inthe absence of exceptions thereto, we adoptproformatheAdministrativeLaw Judge's failure to find that the rule against employees'talking duringworking hours was anunlawfully broadno-solicitation rule. In addition, wefind that a broad order is appropriate in view of the serious nature of theviolations' found herein. Therefore,we shall also modify the Order in thisrespect.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, and has ordered us to post this noticeand we intend to carry out the Order of the Boardand abide by the following.The Act gives all employees these rights:To engage in self-organizationTo form, join, or-help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes withthese rights. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Oil,Chemical and Atomic Workers InternationalUnion and its Local 4-243, AFL-CIO, or anyother labor organization, by discriminatorilydischarging or suspending any employee becauseof his activities on behalf of said labor organiza-tion.WE WILL NOT discriminatorily enforce any no-solicitation rule by prohibiting union solicitationson working time while permitting employees tosolicit and talk against a union on working time.WE WILL reinstate Aaron Cole and Marie Cashto the jobs they formerly held or, if these jobs nolonger exist, to substantially equivalent jobs andWE WILL make them whole for any loss of paytheymay have suffered as a result of ourdiscrimination against them by payment to themof the amount of money they lost as a result ofour action.ROGERSBROTHERSWHOLESALERSDECISIONSTATEMENT OF THE CASEPAUL E. WELL, Administrative Law Judge: On June 11,1974,Oil,Chemical and Atomic Workers InternationalUnion and its Local 4-243, AFL-CIO, hereinafter calledtheUnion, filed a charge alleging that Rogers BrothersWholesalers, hereinafter called Respondent, violated Sec-tion 8(a)(3) and (4) by the termination of four namedemployees and by that and by other acts and conductviolated Section 8(axl) of the National Labor RelationsAct, as amended. On June 17, 1974, the Union filed asecond chargealleging anadditional violation of Section8(aX3) by the discharge of a fifth employee. On August 22,1974, the Regional Director for Region 23 of the NationalLaborRelationsBoard, hereinafter called the Board, onbehalf of the General Counsel issued an order consolidat-ing the two cases and a complaint and notice of hearingwhich alleges the discriminatory discharge of three employ-ees,Aaron Cole, Rejenia Cagle, and Marie Cash, as well asfour incidents of alleged violation of Section 8(a)(1) of theAct. At the same tithe counsel for the General Counselmoved Administrative Law Judge Thomas D. Johnston toset aside a settlementagreement entered into on May 28,1974, in Cases 23 CA-5009 and 23-CA-5059, and repre-sented therein that upon the granting of the motion thecomplaints in those cases would be consolidated with thecomplaint in the'instantcases.Judge Johnston denied theGeneral Counsel'smotion toset the settlement agreementaside andtheGeneralCounsel issued an amendedcomplaint ajle ng as background the allegations in theearlier complaint which gave rise to the settlement beforeAdministrativeLaw Judge Johnston. Respondent dulyanswered the amended complaint, as it had duly answeredthe original complaint. In its answer Respondent deniedthe allegations of postsettlement activity and raised thesettlement agreement as a bar to litigation of the matterscovered by the settlement agreement. On the issues thusjoined the matter came on for hearing before me onOctober 15, 1974, at Beaumont, Texas. At the opening ofthe hearing Respondent moved to strike the allegations ofpast conduct which had been resolved by the settlementagreement; this motion was denied. The General Counselthereupon moved to amend the complaint by the additionof certain allegations of independent violations of Section8(a)(1),' which motion was granted. The hearing proceededthrough October 18, 1974, on which date it was closed. Allparties were present, Respondent and the General Counselwere represented by counsel, and all parties had anopportunity to call and examine witnesses and to adducerelevant anti material evidence. At the close of the hearingall parties waived oral argument; briefs have been receivedfrom the General Counsel and Respondent.Upon the entire record herein and in consideration ofthe briefs, I make the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent is a partnership composed of Victor J.Rogers,N. J. Rogers, S. J. Rogers, and Ben J. Rogers,doing business as Rogers Brothers Wholesalers at Beau-mont, Texas, where it is engaged in the manufacture ofprescription lenses and related eyeware items at itswholesale optical laboratory. Respondent annually pur-chases and receives goods valued in excess of $50,000directly from points located outside the State of Texas andis engaged in commerce within the meaning of Section 2(6)and (7) of the National Labor Relations Act.H. THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the National Labor Relations Act.III.THEUNFAIR LABOR PRACTICESA.BackgroundRespondent operates its optical laboratory in severalbuildings located in downtown Beaumont, Texas, where itemploys approximately 350 men and women manufactur-ing and assembling eyeglasses and shipping them to theircustomers ` around the country. The enterprise is directedby Victor Rogers, apparently the only one of the partnersimmediately engaged in the business.In early February I the Union commenced a campaign toorganize the employees with a meeting for employees.Organizing then proceeded by the usual channels, hand-billing the employees at the entrance to the buildings inwhich they worked, passing out buttons and otheradvertising paraphernalia, and soliciting employees to signcards designating the Union as their collective-bargainingrepresentativg.Respondent became aware of the union1All dates hereinafter are in theyear1974 unless otherwise specified. ROGERS BROTHERS WHOLESALERS145organization in early March and commenced an antiunioncampaign of its own,again following the normal course ofspeeches and personal interviews with employees, as wellas wntten material in the form of a letter.The Union filed charges alleging violations of Section8(a)(1) by the Employer which came on for hearing and onMay 28, 1974, before Administrative Law Judge Johnston,the parties entered into an informal settlement agreement.On May 31 a petition for an election filed by the Unioncame on for hearing and the parties agreed to a stipulationproviding for a consent election to be held on June 25,1975.During the 2 weeks immediately preceding the electionthe customary"spontaneous"formation of an antiunionemployee committee took place,repletewith badges,handbills,and plastic straw hats.During the campaign three overtly prounion employees,Aaron Cole,Rejema Cagle,and Marie Cash were dis-charged by the Employer. The General Counsel contendsthat these employees were discharged at least in partbecause of their union activities.The Respondent contendsthat each of them was discharged for cause. In addition theGeneral Counsel contends that a no-solicitation rule waspromulgated on May 27 and enforced thereafter in adiscriminatory fashion in violation of Section 8(a)(1), thatcertain statementsof partner Victor Rogers addressed toemployees violated Section 8(a)(1), and that Respondent'ssupervisors"authorized, ratified, condonedand participat-ed in distribution of leaflets which threatened employeeswith loss of existing benefits and equated union organiza-tion with strikes,violence, and loss of present income, all inviolation of Section 8(a)(1) of the Act.B.The Discharge` of Aaron ColeAaron Cole commenced his employment with Respon-dent on June 23, 1969.He was trained to operate agenerator which was one of the machines used for grindinglenses.Apparentlyfrom the inception of his employment,Mir.Cole was an erratic employee. While he missed veryfew days of work he was occasionally tardy both inreporting to work in the morning and after coffeebreaksand luncheon breaks. His production was never completelysatisfactory and his breakage was high.In addition Mr.Cole was talkative,flippant,and occasionally argumenta-tive,none of those being qualities particularly prized byRespondent's hierarchy.Cole was one of the early union adherents and in thatcapacity early came to the attention of Respondent. Hedescribed an occasion on March 11 on which he was calledinto the office of Supervisor Wiebusch where he wasconfrontedby VictorRogers in the presence of ForemanPete Boutte and George Wiebusch. According to Cole'stestimony Rogers asked him what he thought of what wasgoing on on the sidewalk.At thattime three employeeswere on the sidewalk in front of the shop getting cardssigned for the Union, Cole answered that he guessed that itwas okay.Rogers asked why people would want to join theUnion and Cole said that it was for amore benefits, wages,and job security. Rogers pointed out that the employeeshad job security and good wage increases and did not needa union and he said that he did not think that peoplewanted a union;Cole answered that theymust want theUnion because theywere signing cards.At this point,accordingto Cole,Rogers suggestedthat Cole should try tolead the people back toward the Company instead ofagainst theCompany. Cole refused, saying that he was notmaking enoughmoney. At thispoint Rogers was called outof the room and Wiebusch pointed out that the Companyhad been very good to Cole and asked him why he wouldnot lead the people toward the Companyinstead of againstthe Company. Cole again answered thathe needed moremoneyand betterbenefitsand more jobsecurity.At thispoint Bouttesaid that he could not understand why Colehad refusedto take some job trainingthat the Companyhad offered him, and Colestated that he was not paidenough money to warrant hislearning anotherjob. Rogersreturned to the room and askedCole againwhy he wouldbe on the Union's side insteadof the Company's side. Coleagain answeredthat he didnotmake enough money.Rogerspointed out that he wasspendinga lot of money foremployee benefits and if the Unioncame in he would seewhether the Union would pay the benefits, give themsecurityand sick leave.Rogers thenasked Cole if he couldget the people'sunion cardsback for him and Coleansweredthat he could not, that the people had signed fortheUnion and that only the people couldget them back.Rogers mentioned that a unionhad tried to get in in 1952and again in1973 and failedboth times;he pointed outthat he expected they would fail again.Rogers admitted having a conversationwith Cole onMarch I1 but stated that there `was no mention of theUnion except by Cole and that he,Rogers,had told himthat Cole was not there to talk about the Union: Accordingto Rogers, the sole purpose of the meeting was to "counsel"Cole becausehe had teased a fellow about his wrinkledclothing,whichRogers considered ungentlemanly conduct.Wiebusch testified that he had very littlerecollection of theconversation but that nothing was said aboutthe Unionand that Rogers called Colein because he had a complaintfrom one of his'fellow employees that Colewas making funof hire abouthis clothingbeing wrinkled.Wiebuschtestifiedto the question "Did anybodyinitiate a conversa-tion or attempt to initiate a conversation about unionactivityat that meeting?" with the answer"None that Iknow of," and denied that he had "on March 11, 1974,instructed the employeesto abandon their support of theUnion andseek to have their fellow employees dolikewise."Pete Boutte testified that he was present at thismeeting onMarch 11. In response to a leadingquestion hesaid that thematter ofthe Unionwas not brought up, thatMr. Cole did try to bringin the Union,and that Mr.Rogers said "that is not what we are talking about, we aretalking about you makingfun of fellowemployees and it isa shame that, you are doing that." Boutte further deniedthat he,Wiebusch,or Rogers went intothe subject of theUnion or discussed union activities or organization in anyparticular.Respondent produced and placed in evidence Cole'sentire personnelfilewhichincluded 44 pages of writtennotes by thevarious supervisors,who dealt withCole, alltaken betweenJanuary 1, 1974, and Cole'sdischarge onJune 5,1974.These notes range from comments about 146DECISIONSOF NATIONALLABOR RELATIONS BOARDCole'swork habits to almost verbatim accounts of"counseling"sessionsconducted by various supervisorypersonnel and in some cases contain two or three noteswritten by different supervisors about the same incident. Itisnoteworthy that among the 44 pages of notes, all ofwhich are dated, no mention whatsoever is to be found oftheMarch 11 incident nor is there any mention of areprimand being given. to Cole resulting from his allegedungentlemanly conduct in remarking about a fellowemployee's unpressed clothing. The entries that appear inthemany pages of notes are of both lesser and greatertriviality than this incident. No explanation was offered asto why no note was made by any of the three members ofthe hierarchy that confronted Cole on this occasion.Having this factor in mind, considering the fact that theinterrogation of Boutte andWiebusch was largely byexcessively leading questions and neither of them purport-ed to give an account of what was said in the meeting, andconsidering also that Cole's account, which was inconsiderable detail, attributed to Rogers many of the samepoints and positions made by Rogers in his testimony inother regards and in his letter to the employees, I creditCole's version.2Cole also testified that on or about April 17 he had aconversation with C.M. Bradford, Respondent's housecounsel,again in the office of SupervisorWiebusch.Neither Cole's nor Bradford's account of this conversationisvery satisfactory.The General Counsel specificallycontends that Bradford in this conversation stated to Colethat if the Union won the election the Company would notbargain.However, on cross-examination Cole indicatedthat in this part of the conversation what Bradford said orobviously meant was that in the event the Union won theelection he, Bradford, would not do the bargaining for theCompany because he was not a labor lawyer. This isconsistentwith the fact that Bradford did not represent theCompany in the instant proceeding or in the priorrepresentation case or unfair labor practice charge pro-ceeding. Similarly, the General Counsel contends that astatementallegedlymade by Bradford "You can't pickcoin in a cotton patch" indicated a warning that the Unioncould not achieve a raise in pay if they won the election.However, on cross-examination Cole testified that Brad-ford said that he was a different type, of lawyer from thelawyerwho represented Farah and was not going tonegotiate with the Union even if the people would win theelection. Cole testified "he was not going to,do it, becauseyou can't pick corn in a cotton patch." Clearly Bradford'suse of the quoted terminology was expressive of thedistinction he was drawing between his own speciality andthat of a labor lawyer. Cole also' testified that in thisconversation Bradford asked on two occasions how manysigned cards the Union had acquired. Bradford denies thiscompletely. I make no findings either way. Cole's testimo-ny concerning the ,interview was too confused to warrantcrediting him in this regard over the denial of Bradford.On June 5, Cole stopped to talk to three of his fellowemployees, arranged to go bowling after work, and thenwent to the water fountain where Clifford Richard, theforeman over the employees to whom he had been talking,met him and said, "Aaron didn't anyone talk to you aboutgoing to the back and talking to Marks and help on thejob." Cole answered that he had been talked to. Richardthen said, "Well we don't want you back there talking tonobody, you know we just don't want you back there."Cole pointed out to Clifford that he was not a supervisor'and had no right to tell him what to do, stating that at therepresentation proceeding a few days before Rogers hadtaken the position that Clifford Richard- was not asupervisor. Cole went back to his working area and wassent toWiebusch's office where he was asked what hadhappened by the water fountain. He told Wiebusch whathad happened and Wiebusch, pointing out that he hadbeen talked to before about talking to people on the job,discharged him. An argument ensued and Cole left theplant.Cole's testimony regarding this incident is substan-tially the same as that of Wiebusch, Richard, and PeteBoutte who was present except that Boutte and Wiebuschboth testified thatWiebuschmentioned that in thedischarge interview that Cole was being discharged amongother things for his poor production and high breakage aswell as his general attitude.Various company documents are in evidence relating toCole's discharge. In his personnel file is a copy of atermination notice addressed to the personnel departmentseeking a replacement for Cole. The reason for leaving wasstated: "Discharged for leaving his work and talking toother employees interrupting their work." On anotherdocument entitled "Individual Personnel Record," underdate of 6/5/71, is the statement "discharged for going inanother work area and talking to other employees while hewas supposed to be working." The personnel file contains amemorandum from Wiebusch, undated, and the onlymemorandum typed in the personnel file, stating the storysubstantially as Cole testified but adding that he remindedCole that he had been talked to several times aboutdisrupting work in other areas, in his own area, and abouthis low production, "and I told him that since it looked likehe just would not cooperate he was being discharged formisconduct."There is no testimony as to when thisdocument was written. Pete Boutte, in his initial affidavit,stated that during the discharge conversation' neitherWiebusch nor Boutte mentioned Cole's low production;however, he changed his testimony on the witness standand then, asked to explain, said, "In thinking it over later,there is a possibility Mr. Wiebusch may have mentionedproduction, like I say, I am almost sure he did." Wiebuschtestified consistently with his written memorandum that hementioned production when 'the 'discharge was consum-mated. I do not believe him nor do I believe Boutte'safterthought at the hearing. I conclude 'and find that Colewas discharged because he was talking to employees duringhis working time.After the May 28 abortive hearing at which Respondentsigned a settlement agreement Rogers took it on himself tomake a speech to the employees explaining that Respon-dent had not been found guilty of doing anything wrong. Itwas apparently during this speech that Rogers announced2The General Counsel does notseekany order based on the aboveconversationbut ,adducedthe evidenceonly to showRespondent's unionanimus. ROGERS BROTHERS WHOLESALERS147that employees would not be permitted to talk duringworking hours and told them that they should concentrateon their work, build up production, and cut down on errorsand breakage. The next day Cole was spoken to by hissupervisors for talking to other employees, something hehad always done and had frequently been reprimanded for.The General Counsel contends that the rule is violative inits inception and is further violative in that it was enforcedin a discriminatory manner. I find nothing violative aboutthe promulgation of the rule. It is clear that there had beena rule in effect, if not strictly enforced, requiring employeesto be attentive to their work and Rogers' announcementwas no more than a reiteration of it in contemplation of theunion organizing campaign.The General Counsel adduced evidence that antiunionemployees including Ernestine Alfaro, Pat Cruz, BillieAshworth, and Julius Stewart all carried on conversationsaway from their work stations and in the presence ofSupervisors Huey Fredieu in the first instance and BlackieBoutte in the second instance without comment from thesupervisors. Indeed, Respondent produced no evidence tothe contrary other than the testimony of the supervisorsthat they recalled no such incident.Ifind that Cole's discharge was discriminatory andviolative of Section 8(a)(3) of the Act. Clearly he was adifficult employee, arrogant and outspoken on occasionand quick to defend what he conceived to be his rights.Equally clearly he was not discharged because of his lowproduction or high breakage. This had been a continuingsituation for all of the 5 years for which he worked forRespondent and obviously had not been sufficient to causeRespondent to discharge him until he evidenced interest inthe union organizational movement. The sole occasion ofhis discharge was his conversation with other employeesand his challenge to Foreman Richard that Richard wasnot a supervisor in the eyes of Respondent.1find that although nonunion employees were permittedto circulate and converse without hindrance or reprimandfrom supervisors who must have been aware of theiractivities, similar activities on the part of Cole led to hisimmediate discharge within a few days of partner VictorRogers' announcement that the rule would be enforced. Ano-solicitation rule of this nature can remain valid only if itisenforced without discrimination. Here, in the face ofdiscriminatory enforcement, the rule is rendered invalidand Cole's discharge for the breach thereof violates Section8(a)(3) and (1) of the Act .3C.TheDischargeof Rejenia CagleRejenia Cagle had been denied a raise because of poorproduction.4Miss Cagle was informedthat ifshe improvedher production she would be considered again for a raise;she workedhardand improved her production and theraise was not immediately forthcoming so she contacted`tThe General Counsel moved to strike Resp Exh. 4 on the ground thata condition subsequent to its receipt,i.e.,perusal of the original record bythe General Counsel,was not fulfilled.In the light of the discussion above itappears that the exhibit,an accumulation of production and breakagerecordsof Aaron Cole,is immaterial to the issue of his discharge.Accordingly,and for this reason, the General Counsel's motion to withdrawmy receipt of the exhibit is granted.Victor Rogers and complained that although she was doingher work she had not received the raise whereas otheremployees were not making sufficient production and hadbeen given a raise. Rogers intervened on her behalf and shewas given a raise.The day after Aaron Cole's discharge Victor Rogers helda meeting at which he made a speech to the employeesstating among other things that Aaron Cole had beendischarged because he was not doing his work. Rogers thenaddressedMiss Cagle during the meeting, stating, "Isn'tthat right Miss Cagle." She did not reply. He again calledfor a reply and a third time, and Miss Cagle said she hadno comment. Cagle then asked Rogers why he was callingher name in a speech in front of all the other employeesand Rogers explained that he had received a telephone callfrom her in which she asked why she had not received herraise.Cagle pointed out that this was none of the otheremployees' business and he should not tell them about thismatter in his speech. After Rogers concluded his speech,Cagle confronted him in the employee lunchroom anddemanded to know why he had embarrassed her. He toldher that he had expected her to support him in what he wassaying about Aaron Cole. She told him that she consideredthat what he was saying about Aaron Cole was a lie and anargument ensued in which she apparently told him thateverything he said in his speech was a he. She wasimmediately discharged. The General Counsel contendsthat the discharge of Cagle violated Section 8(a)(3) of theAct. The General Counsel argues only that in light ofRespondent's history of antipathy toward the Union it isobvious that Cagle was discriminatorily terminated be-cause of her union activity. It is obvious to me that she wasterminated because she challenged the statements made byRogers in his speech to the employees and offended him byletting him and apparently other employees know that shedid not believe him. This is not a case as inPrescottIndustrial Products Company,5orLeece-Neville Company,6in which employees interrupted an employer's antiunionmeeting to debate assertions made by the employer. Thespeech was not in the first place shown to be antiunion incharacter other than Rogers' self-serving declaration thatAaron Cole was discharged for cause. Miss Cagle'sobjectionwas to her being singled out and what shereasonably considered to be her personal business beingaired before the employees by Rogers. I know of no lawthat requires an employer to extend to the employees thesame level of gentility that the employer attempts to exactfrom his employees. It is not an unfair labor practice for anemployer to embarrass an employee before his fellowemployees except with regard to the employee's unionactivities.There is no showing that Rogers' embarrassmentof Rejenia Cagle on this occasion had anything to do withher union activities or his antiunion campaign. I find noviolation implicit in this rather unpleasant episode and I4 It is noteworthy that although Aaron Cole was allegedly discharged forpoor production going back over a period of 4 years there is no evidencethat he was ever denied a raise because of that and indeed he had beengiven a raise within a few months of his discharge.B 205 NLRB 51 (1973).6 159 NLRB 293 (1966). 148DECISIONSOF NATIONALLABOR RELATIONS BOARDshall recommend that the complaint be dismissed insofaras it is alleged to be a violation.D.The Discharge of Marie CashMarie Cash was a strong union adherent. She was thefirst employee of Respondent to wear T-shirts distributedby the Union bearing in large letters the caption "VOTEUNION." She was seated in the lunchroom on June 13during the morning coffeebreak, wearing her union T-shirt,facing, at the next table, three employees, Beverly Deculus,Alice Home, and Gwendolyn Reeves. According to MissCash's testimony, she saw Deculus look at her and heardher say, "Why don't you send that damn Frenchman backtoFrance." Cash replied, "What about you, coon ass."Deculus left the room and Cash called after her "coon asstrash." Another employee, Nettie Stanford, then told Cashas shewas leaving the room that she objected to her usingthe term "coon ass trash" and did not want to hear her useit againbecause she, Nettie Stanford, was a coon ass, too.7According to the testimony of Deculus what Cash said was"You better shut your mouth, you damn coon ass." Homeand Reevestestified in exactly the same words as Deculus.Stanford,who appears to have been the only neutralperson in the party, other than having objection to the useof the word "trash" in connection with the expression"coonass," testified in agreement with Cash that that wasthe expression used.Although Deculus, Home, and Reevesallagreed in testifying that Cash said, "You better shutyour mouth," they also agreed that Deculus had saidnothing. I do not credit them. I do credit Cash.There isno questionthat Respondent had a strong policyagainst"ungentlemanly" and "unladylike" language in theplant. The policy was obviously designed to reduce to aminimumthe 'possible bad feeling among employees.However, , evidence adduced by the General Counselrevealsthat in the past warnings were given to employeesand discharge was not the immediate outcome. Forexample,Cash had in the recent past been called a bitch byanother employee, identified only as Olive, and no stepshad been taken against Olive. Another employee, ShirleyStrother, testified that when a fellow employee, SharonWatson, called her a "pimple faced bitch" Sharon Watsonwas not discharged but was warned and moved to adifferent part of the plant to separate her from Strother;she wasneither- suspended nor terminated.Shortly after the incident in the lunchroom, Cash wascalled into Wiebusch's office where she explained what hadhappened. During the course of the meeting Stanford cameintothe office and repeated her indignation at the fact thatCash had used the expression "coon ass trash." StanfordtoldWiebusch at this time thatas she wasdescended froma Frenchman and she was herself a coon ass but objectedto being called trash. Wiebusch asked Cash if she thoughtthe term was dirty and Cash said that it was not,whereupon Wiebusch said he was going to suspend Cash.7Itappears that "coon ass" is a term used among the Cajuns inLouisiana from which each of these employees came The term itself is notconsidered opprobrious, Stanford testified that it was the addition of theword "trash"thatmade it opprobrious because trash was like garbage,somethingthat you threw away.8Respondent contends that its foremen are not supervisors, arguing thatCash asked Freddie Fredieu, her supervisor, who waspresent, why nothing had been done about Olive when shecalled Cash a bitch. Wiebusch intervened and told Cashthat she was suspended to give her time to think about itand they would call her. Cash left the room crying, pausingat the door, and said, "Don't bother." No one ever calledher;-Respondent contends that she quit.It is clear that Cash was a strong union adherent andeverybody knew it. It is equally clear that Beverly Deculuswas strongly antiunion; indeed, she and her two friends,Reeves and Home, at the time of the conversation in thelunchroom were planning the purchase of the plastic strawhatswhich they proposed to wear with "Vote No" or"Support Rogers Brothers" signs on them. Respondentoffers no explanation for the difference in its reaction toCash's unladylike conduct and its reaction to the conductof Olive and Sharon Watson. The only inference to bedrawn, therefore, is that the difference in treatmentresulted from the union status of Cash and Respondent'sdemonstrated union animus. I conclude and find thatRespondent's action in suspendingMarieCashwasdiscriminatorily motivated and violated Section 8(a)(3) and(1) of the Act. Under the circumstances, I do not believethat Respondent should be entitled to escape the conse-quencesof its unlawful act by withholding furtheremployment from Cash, who testified that she wants to goback to work for Respondent, because in her anger anddismay at her discriminatory suspension she told Respon-dent not to bother to call her. Accordingly, I shallrecommend that Respondent offer her reinstatement withbackpay.'E.The Handbilling IncidentsOn two occasions within a week before the election,antiunion handbills were distributed at the door by aninformallyorganizedgroup of antiunion employees.Respondent's laboratory fronts on a main business street inBeaumont,Texas, and physically abuts the sidewalk.Pictures of the site reveal that a bus stop is located a fewfeet to the right of Respondent's building as one faces thedoor. It appears that on occasion handbills were beingdistributedboth by the prounion and the antiunionemployees. During the distribution which took place at thenoon hour, various members of Respondent's supervisoryforce came out on the sidewalk and stood among thehandbilling employees, either leaning against the buildingor standing around reading handbills and watching theproceedings.With one exception there is no evidence thatany of the supervisors actually distributed any handbills.The one exception is found in the testimony of Aaron Colethat Supervisor Kennette handed him a handbill on oneoccasion as Cole was entering Respondent's laboratory.A number of pictures were taken of the handbilling; theydisclose the presence of various supervisors .8the foremen have no authority independently to hire or fire or tograntraises.However, the foremen have the actual day-to-day supervision of theemployeesworking under them.They do not punch timeclocks, they attendsupervisorymeetings, they, together with the higher echelons of supervisors,were present at the meeting at whichRespondent'scounsel advisedsupervisors concerning their rights and duties during the organizing ROGERS BROTHERS WHOLESALERS149There is no evidence that any of the supervisoryemployees had anything to do with drafting the handbillsor having them printed, nor that they exercised anycontrol, advisory or otherwise, over the employees whodistributed them. The only color to the General Counsel'sargument is that by their presence among the employeesdistributing the handbills they tacitly indicated theirapproval of the nonunion employees' activities.9Ifind nothing in the evidence suggesting that thehandbilling had a tendency to interfere with, restrain, orcoerce employees in the exercise of their protected rights.To the extent that the presence of the supervisors lent anaura of approval to the activities of the nonunionemployees, this could scarcely have been a surprise to anyviewer who had taken the time to read Victor Rogers' 11-page campaign letter which clearly disclosed Respondent'santiunion stature. I recommend that the complaint bedismissed insofar as it alleges that the supervisors "auth-orized, ratified, condoned and participated in the distribu-tion" of the leaflets.The General Counsel also alleges that the incident whereVictor Rogers singled out Rejenia Cagle during his speechto the employees violated Section 8(a)(1). As I pointed outinmy discussion of the discharge of Miss Cagle, I findnothing in the incident that has a tendency to interferewith any employee rights. Similarly, the General Counselcontends that immediately prior to the Board-conductedelection Victor Rogers addressed himself to the employeewho was acting as observer for the Union and stated,"Don't you think you would be doing a better job makinglenses than being here as an observer-well you do a goodjob."Again, as I find nothing coercive or calculated tointerferewith or restrain employees in Victor Rogers'language, I recommend that these allegations of independ-ent violations of Section 8(a)(1) be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE3.By discharging Aaron Cole and by suspending MarieCash,Respondent discriminated with regard to the hireand tenure and terms and conditions of employment of itsemployees, thereby discouraging membership in a labororganization, thereby engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(3)and, by the same acts and conduct, interfered with,restrained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act in violationof Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(2), (6), and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Having foundthat Respondent has discriminated with regard to the hireand tenure of Aaron Cole and Marie Cash, I shallrecommend that Respondent offer them reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, and make them whole forany loss of earnings they may have suffered as a result ofthe discrimination against them by payment to them ofsums of money equal to those which they normally wouldhave earned from the date on which they were discriminat-ed against until the date of the valid offer of reinstatement,less net earnings during such period to be computed in themanner prescribed in F. W.Woolworth Company,90 NLRB289 (1950), and with interest as described inIsis Plumbing& Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 10The activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.Rogers Brothers Wholesalers is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Oil,Chemical and Atomic Workers InternationalUnion and its Local 4-243, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.campaignand it is to them that the employees report in cases of absence,tardiness,etc.The foremen apparently do no production work; they assignemployeesand reassignthem when the occasionarises,they warn anddisciplineemployees and, atleastas far as the record herein shows, theirthreats of disciplinary action are normally calmedout. Ifind that they aresupervisors within the meaning of the Act.9One of the picturesshows Foreman Butteholding a white hat in frontof his face. There is no identification of the white hat as being identical toThe Respondent, Rogers Brothers Wholesalers, Beau-mont, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership and activities on behalf ofOil,Chemical and Atomic Workers International Unionand its Local 4-243, AFL-CIO, or any other labororganization by discriminating in regard to the wages,hours, and working conditions of its employees because oftheir activities on behalf of said labor organization.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist anylabor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in any otherthose worn by the handbill distributing employees or containing any legendas did the others.10 Inthe event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National LaborRelationsBoard, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of theRules andRegulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerted activities for the purpose of collective bargainingor other mutualaid or to refrain from any or all suchactivities.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a) Offer to Aaron Cole and Marie Cash immediate andfull reinstatement to their former jobs or, if such jobs nolonger exists, to substantially equivalent jobs, withoutprejudice to their seniority or other rights and privileges,and make them whole in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its laboratoryin Beaumont,Texas, copies ofthe attached notice marked "Appendix."" Copies of saidnotice,on forms provided by theRegionalDirector forRegion 23, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondentto ensurethat saidnotices arenot altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatstepsRespondenthas takento comply herewith.With regard to those allegations in the complaint that Ifound no violation proven,Irecommendthat they bedismissed.ai In the eventthat the Board's Order is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited StatesCourt of Appeals, the words in the notice reading "Posted bythe National LaborRelations Board."Order of the National LaborRelations Board" shall read "PostedPursuant